            Case 1:20-cv-01577-JGK Document 49 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          3/10/2021
LISA RIVERA,
              Plaintiff,                             20-CV-1577 (JGK) (BCM)
-against-
                                                     ORDER
170 KINGSBRIDGE PISTILLI LLC, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Following a settlement conference before Judge Moses on January 21, 2021, the parties
requested additional time to continue settlement discussions among themselves and leave to
update the Court within a week as to whether they had finalized settlement. The Court extended
that deadline once (Dkt. Nos. 45-46), and has since received three settlement updates, each
noting that discussions have been progressing and requesting additional time to continue those
discussions, and provide updates to the Court, before obtaining a pretrial schedule from the
District Judge. The Court has granted leave twice. (Dkt. Nos. 47-48.)

        The parties' third extension request is GRANTED. No later than April 7, 2021, the
parties shall provide the Court with a confidential settlement update by sending a joint letter to
the same email address used for their pre-settlement statements. (See Dkt. No. 42.) However,
since by then it will have been two and a half months since the January 21 settlement conference,
no further extensions will be granted. If the case has not been settled by April 7, 2021, the parties
shall, on that date, file a proposed pre-trial schedule with the District Judge along with their
settlement update to the undersigned Magistrate Judge.

Dated: New York, New York
       March 10, 2021

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
